UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8103


THOMAS LOUIS DAVIS,

                  Plaintiff – Appellant,

             v.

ANGELA MCCALL TANNER; KIMBERLY SMITH, Ex Solicitor; MCDUFFEY
STONE, III, Head Solicitor; ALEXANDER ROBINSON, Solicitor;
LARRY WEIDNER, Private Attorney; PERRY M. BUCKNER, Judge;
CARMEN T. MULLEN; JAMES E. LOCKEMY; HOWARD P. KING, Judge;
J. ERNEST KINARD, Judge; O. G. CHASE, Magistrate Judge;
NANCY SADLER, Magistrate Judge; BRYANT BEARED, Head Chief
Detective; LARRY D. EHLER; MICHAEL R. SEWARD,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-02248-GRA)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Louis Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Louis Davis appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983    (2006)    complaint      and   denying

reconsideration thereof.           We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                Davis v. Tanner, No. 9:08-cv-

02248-GRA     (D.S.C.     Sept.    15,   2008).       We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2